Case 20-06121-LA7     Filed 07/12/21   Entered 07/14/21 21:09:23    Doc 26         Pg. 1 of 7




                                                                   July 10, 2021




       July 9, 2021
Case 20-06121-LA7   Filed 07/12/21   Entered 07/14/21 21:09:23      Doc 26      Pg. 2 of 7




                                                      Signed by Judge Laura Stuart Taylor July 9, 2021
Case 20-06121-LA7   Filed 07/12/21   Entered 07/14/21 21:09:23      Doc 26      Pg. 3 of 7




                                                      Signed by Judge Laura Stuart Taylor July 9, 2021
Case 20-06121-LA7   Filed 07/12/21   Entered 07/14/21 21:09:23      Doc 26      Pg. 4 of 7




                                                      Signed by Judge Laura Stuart Taylor July 9, 2021
Case 20-06121-LA7   Filed 07/12/21   Entered 07/14/21 21:09:23      Doc 26      Pg. 5 of 7




                                                      Signed by Judge Laura Stuart Taylor July 9, 2021
           Case 20-06121-LA7                   Filed 07/12/21              Entered 07/14/21 21:09:23                       Doc 26          Pg. 6 of 7

                                                              United States Bankruptcy Court
                                                              Southern District of California
In re:                                                                                                                Case No. 20-06121-LA
Omega Family Services, LLC                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0974-3                                                  User: Admin.                                                                Page 1 of 2
Date Rcvd: Jul 12, 2021                                               Form ID: pdfO1                                                             Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 14, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
db                        Email/Text: jim@jlkennedy.com
                                                                                        Jul 12 2021 22:59:00      Omega Family Services, LLC, c/o James L.
                                                                                                                  Kennedy, Chapter 7 Trustee, P.O. Box 28459, San
                                                                                                                  Diego, CA 92198-0459

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 14, 2021                                           Signature:            /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 10, 2021 at the address(es) listed below:
Name                               Email Address
James L. Kennedy
                                   jim@jlkennedy.com jlk@trustesolutions.net

Keith C. Owens
                                   on behalf of Creditor ELAP Services LLC kowens@foxrothschild.com, KHoang@foxrothschild.com

Meagan S Tom
                                   on behalf of Creditor State National Insurance Company Inc. meagan.tom@lockelord.com,
                                   autodocket@lockelord.com;steven.pearson@lockelord.com

Michael Ram
                                   on behalf of Party Jeffrey Angeles mram@forthepeople.com

Michael Ram
                                   on behalf of Party Mark Angeles mram@forthepeople.com

Michael Ram
                                   on behalf of Party Trevor Kelly mram@forthepeople.com

Michael Ram
         Case 20-06121-LA7           Filed 07/12/21           Entered 07/14/21 21:09:23                   Doc 26         Pg. 7 of 7

District/off: 0974-3                                      User: Admin.                                                         Page 2 of 2
Date Rcvd: Jul 12, 2021                                   Form ID: pdfO1                                                      Total Noticed: 1
                          on behalf of Party Linda Kelly mram@forthepeople.com

United States Trustee
                          ustp.region15@usdoj.gov

William P. Fennell
                          on behalf of Debtor Omega Family Services LLC william.fennell@fennelllaw.com,
                          luralene.schultz@fennelllaw.com;office@fennelllaw.com;wpf@ecf.courtdrive.com;mblackburnjoniaux@fennelllaw.com;tiffany.z
                          appelli@fennelllaw.com;samantha.larimer@fennelllaw.com;mblackburnjoniaux@yahoo.com


TOTAL: 9
